Citation Nr: 1219358	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  08-25 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for diabetes mellitus on an extraschedular basis.

2.  Entitlement to an effective date earlier than February 4, 2008, for assignment of a 30 percent rating for service-connected dysthymic disorder. 

3.  Entitlement to a rating in excess of 30 percent for dysthymic disorder. 

4.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971 and from December 2003 to February 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in March 2008 and September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  By the March 2008 rating decision, the RO denied the TDIU claim.  Thereafter, by the subsequent September 2009 rating decision, the RO established service connection for diabetes mellitus, evaluated as 10 percent disabling, effective May 15, 2009.  The RO also assigned an increased rating of 30 percent for the service-connected dysthymic disorder, effective February 11, 2008. 

These issues were previously before the Board in February 2011.  The Board granted an earlier effective date of February 4, 2008 for the 30 percent evaluation for the dysthymic disorder, but denied the remainder of the Veteran's claims.  The Veteran appealed all four of these decisions to the United States Court of Appeals for Veterans Claims (Court).  

A Joint Motion for Remand was submitted to the Court by the Veteran and VA in December 2011.  The Court granted this motion that same month, vacated the relevant portions of the February 2011 Board decision, and remanded the Veteran's appeals for action consistent with the Joint Motion.  The Veteran's appeal is now before the Board so that it may act in accordance with the Joint Motion. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an effective date prior to February 11, 2008 for the assignment of a 30 percent rating for a service connected dysthymic disorder; entitlement to a rating in excess of 30 percent for a dysthymic disorder; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The scheduler criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected diabetes mellitus; it does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards. 


CONCLUSION OF LAW

The criteria for extraschedular evaluation for an initial rating in excess of 10 percent for diabetes mellitus have not been met.  38 C.F.R. § 3.321(b)(1) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board notes that Veteran does not contend to the Board or in the December 2011 Joint Motion to the Court that the duties of VA to notify and to assist under the Veterans Claims Assistance Act of 2000 (VCAA) were not met.  Nevertheless, the Board further notes at the outset that, in accord with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The diabetes mellitus claim is from a disagreement with the initial rating assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

In addition, the Board finds that the duty to assist the Veteran in the development of his case has been satisfied.  As will be further addressed below, the Joint Motion states that the Veteran does not argue that he is entitled to an evaluation in excess of 10 percent for his diabetes mellitus on a scheduler basis, but seeks only extraschedular consideration.  The evidence contains sufficient evidence to make the extraschedular consideration, including current VA treatment records, VA treatment records dating nearly two years prior to the effective date for service connection for diabetes mellitus, and a December 2011 VA examination that includes findings and comments regarding the Veteran's diabetes mellitus and its effect on his employability.  These records and examination were considered by the RO in the evaluation of the Veteran's diabetes mellitus in a January 2012 rating decision.  He received a copy of this rating decision in January 2012.  The evidence also contains records from the Social Security Administration (SSA).  The Board notes that it would be of no possible benefit to the Veteran to remand this matter for consideration of evidence by the RO that has already been considered.  As the Veteran does not argue, and the record does not show that there is any outstanding evidence in regards to extraschedular evaluation of the Veteran's diabetes mellitus, the Board will proceed with consideration of his appeal.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).


Extraschedular Evaluation of Diabetes Mellitus

The Board's February 2011 decision denied entitlement to an initial evaluation in excess of 10 percent for the Veteran's diabetes mellitus.

In the December 2011 Joint Motion, it states that in regards to the Veteran's diabetes mellitus, "Appellant does not argue that he is entitled to either a twenty or forty percent rating, the parties request remand only for extraschedular consideration under 38 C.F.R. § 3.321.  See Barringer v. Peake, 22 Vet. App. 242 (2008) (when an extraschedular evaluation under 38 C.F.R. § 3.321 needs to be addressed by the Board, the Court may affirm the scheduler rating and remand the extraschedular evaluation)."  See December 2011 Joint Motion, p. 3.  Therefore, the Board concludes that the 10 percent schedular evaluation for diabetes mellitus has been affirmed, and review will be limited to extraschedular consideration, as reflected on the first page of this decision.  

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  In cases where the scheduler evaluations are found to be inadequate, the RO is to forward the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 3.321(b)(1). 

At this juncture, the Board notes that the RO has already specifically considered in the June 2010 Statement of the Case whether or not the Veteran's claim is an exceptional case under 38 C.F.R. § 3.321(b)(1).  It was determined that it did not show an exceptional or unusual disability picture, and therefore it was not forwarded for extraschedular consideration.  Therefore, the Board may proceed with consideration of this matter.

Indeed, a review of the February 2011 Board decision shows that whether or not the Veteran is entitled to extraschedular consideration for the evaluation of his diabetes mellitus was specifically considered.  See Board of Veterans' Appeals Decision dated February 2, 2011, pages 19-21.  The December 2011 Joint Remand does not state that the extraschedular evaluation conducted at that time required further development, lacked reasons and bases, or was otherwise flawed, but merely requests that such an extraschedular evaluation be conducted.  The Board is bound by the requests of the Joint Motion.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board will once again consider whether or not the Veteran is entitled to an evaluation in excess of 10 percent for diabetes mellitus on an extraschedular basis.  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra- schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Id.  

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected diabetes mellitus with the established criteria found in the rating schedule.  Here, the competent medical and other evidence of record, to include the Veteran's own contentions, reflect the symptomatology of this service-connected disability is fully addressed by the rating criteria under which this disability is currently rated.  The symptoms noted include a restricted diet.  October 2009 private medical record referred to regulation of activity, although the December 2011 VA examination found that there was no regulation, and such was not shown on the July 2009 VA examination or in earlier treatment records.  Whether or not there is regulation, this symptom is addressed in the rating schedule.  The October 2009 private medical record also notes a long list of complications that are known to result from diabetes, including bladder and bowel dysfunction, peripheral neuropathy, vision problems, and heart disease.  While the rating code does not contemplate all of these symptoms, it does state that complications of diabetes are to be evaluated separately.  38 C.F.R. § 4.119, Code 7913, Note (1) (2011).  However, a close reading of the October 2009 record shows that it does not specifically find that the Veteran has complications due to his diabetes, but merely notes that he should be carefully evaluated to see if they are present.  The Veteran was afforded VA examinations in July 2009, October 2009, and December 2011 that found he did not have any complications.  

In summary, there is no medical evidence that shows additional symptoms of diabetes mellitus that are not addressed by the rating schedule, and the Veteran does not contend that such symptoms exist.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected diabetes mellitus.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In addition, the record does not reflect the Veteran has been hospitalized for diabetes mellitus during this period, and to the extent they have caused occupational impairment such interference is addressed by the schedular rating criteria.  In fact, the December 2011 VA examiner states that the Veteran's diabetes mellitus does not cause any limitation on the type of employment activities in which the Veteran may participate.  See 38 U.S.C.A. § 1155 (The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service- connected disability in civil occupations.); 38 C.F.R. § 4.1 (Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.).  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. 

In view of the foregoing, the Board concurs with the RO's determination that referral of this case for consideration of an extra-schedular rating is not warranted. 


ORDER

Entitlement to an initial rating in excess of 10 percent for diabetes mellitus on an extraschedular basis is denied. 


REMAND

The December 2011 Joint Motion notes that a September 27, 2007 VA treatment note for the Veteran's dysthymic disorder displayed many of the same symptoms recorded in the February 4, 2008 record used to grant the increase to a 30 percent rating.  It directs that the Board discuss whether or not this record might provide a basis for a 30 percent evaluation prior to February 4, 2008.  

However, the December 2011 Joint Motion also notes that an April 2010 treatment note from the Ponce VA outpatient care center directs the Veteran to return to the clinic in eight weeks, and that the Veteran asserts he received psychological treatment after April 2010.  It further noted that there were no medical documents dated after April 2010.  The Joint Motion also notes the earliest dated record was from August 2007, and it indicated that it was a follow-up appointment, suggesting that there are earlier-dated records from that facility.  The Board was directed to ensure that any outstanding treatment records subsequent to April 2010 and prior to August 2007 were obtained from Ponce VA outpatient care center.  

A current review of the record shows that copies of psychological treatment records from Ponce VA outpatient care center dating through December 2, 2011 are now part of the electronic record (Virtual VA).  Unfortunately, there are no records dating subsequent to December 2, 2011.  Similarly, the electronic record now contains psychological treatment notes from the Ponce facility dated as early as July 5, 2007.  However, as with the August 2007 record, the July 5, 2007 treatment note also indicates that it is a follow-up appointment, which suggest that there are records dating even earlier that July 5, 2007.  As these records could conceivably affect the evaluation of the Veteran's service connected dysthymic disorder, as well as provide the basis for an effective date even earlier than the September 27, 2007 note identified in the Joint Motion, these records must either be obtained or it must be verified that no additional records exist.  

Furthermore, as the evaluation of the dysthymic disorder could conceivably affect the outcome of the claim for TDIU, as well as the effective date for the award of any TDIU, any further consideration of this claim by the Board must be delayed until the additional records have been obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  A current review of the record shows that copies of psychological treatment records from Ponce VA outpatient care center dating through December 2, 2011 are now part of the electronic record (Virtual VA).  Unfortunately, there are no records dating subsequent to December 2, 2011.  Similarly, the electronic record now contains psychological treatment notes from the Ponce facility dated as early as July 5, 2007 which indicate it is a follow-up appointment, and hence suggesting that there are records dating even earlier that July 5, 2007

As such, obtain all VA treatment records pertaining to the treatment of the Veteran's dysthymic disorder from Ponce VA outpatient care center dating prior to July 5, 2007 to the present and associate them with the evidentiary record.  If there are no additional records for these dates, verification should be placed in the evidentiary record.  

2.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  This should include consideration of whether or not extraschedular evaluations are appropriate.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


